Case 4:19-cv-00005-CDL Document 14-1 Filed 11/08/19 Page 1 of 3

Columbus Police Departnnent

P.O, Box 1866 « G10 Tenth Stes
Columbus, Georga YN2-1866

   

R. T. Boren C. V. Rowe

 

 

 

 

Chief Of Police WITNESS STATEMENT FORM Assistant Chief
Statement of (~ QHCAPUr OYS A Creo La Case No.: / F -GO06SO .
Address: (a0 MOSS te. Date of Birth: 8

’ Social Security No.: Ee Race/Sex/Age: S-6 Aspavie femme Date: Uf Wy 7
Time: 7: 27... Home Hone rhs Work Phone:
interviewed By: , A Eencek interview Location: 70 A485 de

 

 

 

 

 

 

wi Thi in Leek Opec) a [pmo 0 los Poh eles Pata

que. ern Fue Yo me encontreba. bien.
Ocerco. de \as Us do Am. la palicla, Uino avery Si $6
eskiba hien yer lec clove Que a] \allas Se Retiame
cde inmedicta’ 8
Melia. Wao despues oh Bs il hire Ye. llamo Y esruche
Vike cxtahan abla nds ¥ MC. Cee Wie afte C4. ‘su eslasey
<, molGlad Olwera § bon el wscuche Gire \e ‘dean
Se Cual eG. ©) \ peahlemé Pio. Via habs 'eun “Ven ibe OQ Vey
3) 45 estaba hea y fue Cun nds Yo sali |paher Gue
Caltuber. SUL Lan
Vole Ai OO bon i alia Cue Semelieta a le Casa
Ane <\ O20 rabin Q!@crlen Ode til
PA rle Ao Wablames TTrolands Ae Yacer\o 9b
eR io. pera Que (mrosilale UNS aelos bol cies Se.
puss fa mane en l|a O'slolor ci\etitlea. Sie) Cuando?

‘yw l Nt us CY AZ oO la. Ca (le Use the back of this sheet to continue....

sti
aoeroenn

 

 

 

 

 

 

 

 

 

i can read and write the English Language and ! have read or have had read to me this statement and |
swear that it is the truth, so help me.

. Signature: oe . ee 7 Date:

Witness: TA es /. Witn eS sssessmsmaan
wa Cn i C or. DE FE

 

 
   
 

€CG000098

 
Case 4:19-cv-00005-CDL Document 14-1 Filed 11/08/19 Page 2 of 3

Witness Statement of: : Page . of
Date: ,

Case No.:

Statement continued......

x Be. Die Ca mingnds Y ge.) y.0 ote car lop A
Ae) Vectne » tachs V2. “ben \apias QLuLe ote

 

 

 

 

 

 

 

 

Qrerguz Ami ug Pale. Canhcelo Que Ever

Yara le Cusa be Cola cake los eo char A ptobachen

Qala <5P0 sac\D Vero Pesto, OL peta lea ra Cc by |e Oued
mw

 

% Mo en Nos Car lowes de ala’. L Qi lo
S.2 Siaplewmp Octiloa. Che. el. “teak, Zz - CES SAL 16 por
yas piilhco = A Pesto! n_el emperss Q atiar Fite N2Q
‘oslica ‘cosDiner Yo \e BAT A ine ae. eNos Fig
| \Wa Dack wa \esnilay Y Me Carrleslate 4 ihe S./
Pacti. Tesshiter Qwe el esha bien.
beens as 9 he. lo 2 >basoté 2 Gite &.0 CN @,. Sele
Came S/ adihie wes ZH Conocim tent 6 X Uno s 1! oul
espusec AS Sve \a \be oro OA Hosp ial :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

q

CCG000099

 
Case 4:19-cv-00005-CDL Document 14-1 Filed 11/08/19 Page 3 of 3

LASSETER & ASSOCIATES
Sally Bork Lasseter, Director, sallylasseter@aol.com
6855 Ranch Forest Drive
Columbus, GA 31904
106-323-2831 (O) 706-888-4294 (C) 706-595-9380 (F)

THE FOLLOWING INFORMATION IS A CERTIFIED TRANSLATION FROM SPANISH TO
ENGLISH dated January 31,2017.

STATEMENT OF: Concepcion Arreola CASE NO: 17-000680
ADDRESS: 760 Moss Dr. Columbus, GA DATE OF BIRTH:
60

SOCIAL SECURITY: aaa RACE/SEX/AGE: Hispanic/Female/56
DATE: 1/9/17 TIME: 7:37 HOME PHONE: Gg
INTERVIEW BY: A Evrard INTERVIEW LOCATION: 760 Moss Dr.

My son, Hector Arreola, called the police so that they could ses that I was well. The police
arrived at about 4:00 PM to cheok if I was OK. Half an hour later I heard my son calling me.
[heard him talking, I looked outside, There were two policemen with my son, I heard them say:
what is the problem, as we just came to check on your mother and she was OK.

That is when I stepped outside to see what was going on, I told my son to go into the house and
he answered “NO” because he said that there was someone inside the house who might hurt him.

We all talked, trying to convince my son to go into the house, but it was impossible. At that
point, one of the officers put his hand on an electrical gun. Then, my son left the house, crossed
the street and started walking away. He knocked on the door of a neighbor. Everything
happened so fast. I tried to get to my son to convince him to come home.

‘The officers tried to handcuff him and pushed him. He fell on the steps and from there to the
ground. The officers then got on top of him, trying to handouff him, That lasted two minutes
and he began to cry that he could not breathe. J told the officers that he could not breathe
because they were on top of him. The officers said that he could breathe and that all was well.

After they handouffed him, he lay on the ground. He appeared to be unconscious. He stayed on
the ground several minutes until the officers decided to take him to the hospital.

nilliinigy,

we ORK LA ny

Sa caso Sa
so eo SC
gals AUG Bee
Exiy 204) yi wS
% ait =
“Ho; SOS

“yA RY PIO

Try yw

CcG000100

 
